UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4951


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUWANA ANQUANETTE BATES, a/k/a Jawana Anquanvette Bates,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00231-TDS-1)


Submitted:   May 18, 2010                 Decided:   June 18, 2010


Before KING, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Jr., Salisbury, North Carolina, for Appellant.
Lisa Blue Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Juwana Anquanette Bates pleaded guilty to possession

of    cocaine      base     (“crack”)       with     intent        to     distribute,     in

violation of 21 U.S.C.A. § 841(a), (b)(1)(B) (2006 & West Supp.

2009).      The district court sentenced Bates to sixty months of

imprisonment and Bates now appeals.                       Her attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising     one    issue    but     stating       that   there     are    no    meritorious

issues for appeal.           Bates was informed of her right to file a

pro se supplemental brief but did not do so.                            Finding no error,

we affirm.

                Counsel questions whether Bates is entitled to receive

a lesser sentence based on the disparity between the punishments

for cocaine offenses and crack offenses.                         We review a sentence

for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Layton, 564 F.3d 330, 335 (4th Cir.), cert. denied,

130   S.    Ct.   290     (2009).      In    so    doing,     we    first       examine   the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the [g]uidelines range,

treating the [g]uidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based      on   clearly    erroneous        facts,       or   failing      to    adequately

explain the chosen sentence . . . .”                     Gall, 552 U.S. at 51.            The

                                              2
court then “‘consider[s] the substantive reasonableness of the

sentence imposed.’”               United States v. Evans, 526 F.3d 155, 161

(4th Cir.) (quoting Gall, 552 U.S. at 51), cert. denied, 129 S.

Ct. 476 (2008).            If the sentence is within the guidelines range,

we    apply    a    presumption          of      reasonableness.              Rita   v.   United

States, 551 U.S. 338, 346-59 (2007) (upholding presumption of

reasonableness for within-guidelines sentence).

              We have reviewed the entire record and conclude that

the sentence is both procedurally and substantively reasonable.

The   district          court     properly        calculated         the   guidelines      range,

considered         the     guidelines            range       along     with    the     § 3553(a)

factors,      and       thoroughly       explained           its    chosen    sentence.         See

United States v. Carter, 564 F.3d 325, 328-30 (4th Cir. 2009)

(reaffirming            that    sentencing           court    must     make    individualized

assessment         on    the     record       and        explain     rejection    of     parties’

arguments for sentence outside guidelines range).                                Moreover, the

court    sentenced             Bates     to      a       sentence     below    the     statutory

mandatory      minimum           based      on       the    Government’s       motion     for    a

downward departure for Bates’ substantial assistance.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.             We therefore affirm the judgment of the district

court.        This       court     requires          that     counsel      inform    Bates,     in

writing,      of    the        right   to     petition        the    Supreme     Court    of    the

                                                     3
United States for further review.             If Bates requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Bates.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4